DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
In the amendment dated 9/13/2022, the following has occurred: Claims and 17 have been amended; Claims 8, 10, and 25 have been canceled; Claims 26-29 have been added.
Claims 1, 3-5, 9, 11, 13, 15-24, and 26-29 are pending; claims 13 and 20-24 being withdrawn. Claims 1, 3-5, 9, 11, 15-19, and 26-29 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant argues that Yasuda teaches “an equal amount of cobalt oxyhydroxide and lithium cobaltate are used” (pointing to column 9 lines 40-45). Yasuda teaches an equal amount of various kinds of cobalt species being used as alternatives in combination with a much larger quantity of nickel hydroxide powder being used as the (main) active material (see column 11 lines 5-13). In response to the amendments, the rejections have been modified to rely on new art.
Applicant has also submitted an “Exhibit” as part of the arguments, but the testimony in the exhibit has not been submitted properly under 37 CFR 1.132 to be entered as a sworn affidavit. The exhibit is therefore treated in this action as attorney’s arguments. Attorney’s argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.

Double Patenting
In the Remarks filed 3/11/2021 and 9/13/2022 the double patenting rejections asserted in the Non-Final Rejection of 5/21/2020 were not directly addressed except to say that a terminal disclaimer could be filed if allowable subject matter was indicated Claims 1, 3-5, 9, 11, 15-19, and 25-29 are still rejected in view of US Patent No. 9,997,777 as laid out in the prior rejection. The ‘777 patent claims a positive electrode comprising an active material such as lithium cobalt oxide with a conductive agent comprising particles of cobalt oxyhydroxide in a lithium-ion battery with a non-aqueous electrolyte (claim 1) having +3 and +4 oxidation states (claims 3-4), wherein the collector can be nickel or aluminum (claim 6). While ‘777 does not explicitly claim conductive aluminum power and a porous current collector, such features were known in the art (see Kogetsu US 2009/0017377) and would have been obvious modifications to the ’777 patent. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 9, 17, 19, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Um (US 2015/0072236 to Um et al.) in view of Morooka (JP 2013-206616 to Morooka et al., the Office cites to attached machine English translation).
	Regarding Claims 1, 3-5, 9, 17, 19, and 26-29, Um teaches:
a porous metallic substrate comprising aluminum or nickel (abstract, claim 5) to function as a current collector for an electrode comprising an active material such as lithium cobaltate, LiNMC, etc. overlapping with the instant claimed active material (para 0022)
wherein the electrode minimizes contact resistance with the collector and therefore is formed without conventional binders or conductive additives (paras 0008 and 0012)
other battery components including a negative electrode and a nonaqueous electrolyte to form a battery  (para 0062)
	Um does not explicitly teach:
wherein the lithium metal oxide cathode has a conductive agent comprising cobalt oxyhydroxide particles in an amount less than the active material
	Morooka, however, from the same field of invention, regarding a lithium ion battery cathode, teaches a positive active material comprising a composite lithium metal oxide such as doped lithium cobaltate or LiNMC (para 0013) wherein the cathode material includes conductive cobalt oxide formed on the surface of the cathode particles in an amount up 2.5 wt% (paras 0009, 0017, 0023). It would have been obvious to use the material of Morooka in the carbon-less foam electrodes of Um, since Um teaches using conventionally known cathode materials, since Morooka teaches that surface deposited cobalt oxyhydroxide improves cycling capabilities of conventional lithium metal composite oxides. Surface cobalt oxyhydroxide would be expected to have oxidation states of +3 and +4 during cycling of the material as it formed (lithiated) cobalt oxide (see e.g. para 0027).
 	Regarding Claim 11, Um teaches:
wherein the active material penetrates into the metallic substrate (see invention description)
	Regarding claim 18, Um teaches:
wherein the anode can comprise carbon (claim 4)
Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (WO2008-037154 to Ren et al., the Office cites to attached machine English translation) in view of Morooka (JP 2013-206616 to Morooka et al., the Office cites to attached machine English translation) and Momo (US 2013/0052526 to Momo et al.).
	Regarding Claims 1 and 15-16, Ren teaches:
a foam aluminum cathode current collector for a battery (para 0014)
wherein the active material can be lithium cobaltate (para 0036)
	Ren does not explicitly teach:
wherein the lithium metal oxide cathode has a conductive agent comprising cobalt oxyhydroxide particles in an amount less than the active material
	Morooka, however, from the same field of invention, regarding a lithium ion battery cathode, teaches a positive active material comprising a composite lithium metal oxide such as doped lithium cobaltate or LiNMC (para 0013) wherein the cathode material includes conductive cobalt oxide formed on the surface of the cathode particles in an amount up 2.5 wt% (paras 0009, 0017, 0023). It would have been obvious to use the material of Morooka in the carbon-less foam electrodes of Ren, since Ren teaches using conventionally known cathode materials, since Morooka teaches that surface deposited cobalt oxyhydroxide improves cycling capabilities of conventional lithium metal composite oxides. Surface cobalt oxyhydroxide would be expected to have oxidation states of +3 and +4 during cycling of the material as it formed (lithiated) cobalt oxide (see e.g. para 0027).
	Ren also teaches that the conductive additive can be any known in the art (para 0024). Momo, from the same field of invention, regarding a lithium transition metal cathode, teaches that conventional conductive additives in the art included carbon, but also included metal materials such as powder or fiber of conductive metals like copper, nickel, aluminum, or silver. It would have been obvious to use metal shavings or powders as the conductive metal in the cathodes of Yasuda, or to use no conductive additive at all, as was used in of Yasuda’s embodiment. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723